DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 12/20/2018. Claims 1-6 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 12/20/2018 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to because drawing 1/7 is missing a figure label such as Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
according to PCT rule 11.13 (a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings; and (c) The scale of the drawings and the distinctness of their graphical execution shall be such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty. In this instance, page 1/7 use colorings and is almost unreadable as is, such that a reproduction would not enable all the details to be distinguished. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

:
The abstract exceeds 150 words.
The abstract uses implied phrases such as “The present invention relates to”.
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive unit, a deceleration unit and an output unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 10 reads “the outside”, --an outside-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 10 recites the limitation “the outside”. It is unclear which element the rotational force is to be transmitted to the outside of. For example, the rotational force can be transmitted to the outside of the actuator module, the outside of the drive unit, the outside of the deceleration unit and the outside of the output unit. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 2 line 4 recites the limitation “positioned close to”. The term "close" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 9833662 B2) in view of Durum (US 4795012 A).
Regarding claim 1, Potter discloses an actuator module (see Fig. 1) comprising: a drive unit (304) for generating a rotational force; a deceleration unit (303) connected to the drive unit to receive the rotational force therefrom for reducing a rotational speed transmitted thereto to increase the rotational force; a flexible unit (see Fig. 4, 411) connected to the deceleration unit to receive the rotational force therefrom; and an output unit (see Fig. 4, 314) connected to the flexible unit to receive the rotational force therefrom for outputting the transmitted rotational force to the outside. Potter fails to disclose a plurality of elastic members in a stacked form, the elastic members being variable by an external force; wherein the elastic members have the same elastic force or different elastic forces, and are selectively varied depending on the magnitude of the external force applied to the output unit. However, Durum teaches a plurality of elastic members (see Fig. 12-14, 10a, 32a, 166) in a stacked form, the elastic members being variable by an external force; wherein the elastic members have the same elastic force or different elastic forces (see Fig. 13, wherein plates 10a have the same, and plates 10a and plate 166 are different), and are selectively varied depending on the magnitude of the external force applied to the output unit (via slots 173). Note: paragraph 6 lines 36-53 reads “FIG. 12 discloses a further use of the spring disc assembly…This assembly consists of a plurality of discs 155, such as shown in FIGS. 2, 4 or 6”. Additionally, paragraph 6 lines 60-63 reads “A further embodiment of the spiral spring disc coupling is shown in FIGS. 13 and 14, wherein the assembly 165 includes several plates 10a identical to plates 10 seen in FIG. 2”. In other words, the spiral spring disc coupling shown in Figs. 13 and 14 can be used in the assembly shown in Fig. 12.    
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic members (Durum, 10a, 32a, 166) have first insertion grooves (Durum, 13a, 47, 173) of different sizes (see Fig. 3 and 13), respectively, and are stacked such that the first insertion grooves are 21positioned close to the deceleration unit (Potter, 303; Durum, 142) in the order that they are large (Durum, Fig. 3 and 13; from 10a to 32a or from 10a to 166 moves from smallest to largest). Potter fails to disclose the output unit has a first protrusion formed on one surface thereof so that the first protrusion is inserted into the first insertion grooves. However, Durum teaches the output unit (Potter, 314; Durum 145) has a first protrusion (Durum, 159) formed on one surface thereof so that the first protrusion is inserted into the first insertion grooves (Durum, Fig. 12). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Potter with first protrusions formed on the surface of the output unit, as taught by Durum, to secure the elastic members together while also enabling torque transfer to the output unit from the deceleration unit.    
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic members (Durum, 10a, 32a, 166) have second insertion grooves (Durum, 11a, 45a, 168) of the same size, respectively. Potter fails to disclose the deceleration unit has a second protrusion formed on one surface thereof so that the second protrusion is inserted into the second insertion grooves. However, Durum teaches the deceleration unit (Potter, 303; Durum, 142) has a second protrusion (156) formed on one surface thereof so that the second protrusion is inserted into the second insertion grooves (Durum, Fig. 12). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Potter with second protrusions formed on the surface of the deceleration unit, as taught by Durum, to secure the elastic members together while also enabling torque transfer from the deceleration unit to the output unit.    
Regarding claim 4, Potter discloses one of the elastic members (see Fig. 5, 411) comprises: a first body (420) having a hollow (440) defined at its center, and having one or more first insertion grooves (holes in 420) formed at positions away from the hollow by a predetermined distance (see Fig. 5); a second body (410) having a hollow (hollow between 410 and 420) defined at its center, the hollow having a diameter greater than that of the first body (see Fig. 5), and having one or more 22second insertion grooves (holes in 410) formed along the circumference thereof (see Fig. 5); and a plurality of connectors (415) connecting an outer peripheral surface of the first body and an inner peripheral surface of the second body, and each bent in a zigzag form, the connectors being variable by an external force (see Fig. 5).   
Regarding claim 5, Potter discloses encoders (see Fig. 3, 312, 313) disposed between the deceleration unit (303 and the flexible unit (411) and between the flexible unit (411) and the output unit (314), respectively, for measuring a displacement of the flexible unit according to its deformation (see column 12 lines 21-30, wherein “The apparatus 300 measures two positions to calculate torque. The two positions are measured by the spring output position sensor 312 and the spring input position sensor 313. The position sensors signal the motor controller 305 of the respective positions of the torsion spring input 420 and output 410. The intelligent motor controller utilizes changes in the respective positions to measure movement. Utilizing the spring constant, the torque (force) applied to the torsion spring is calculated. The device of the invention can record both force and position data”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 9833662 B2) in view of Durum (US 4795012 A) and Ihrke (US 20110067517 A1).
Regarding claim 6, Potter fails to disclose the drive unit, the deceleration unit, the flexible unit, and the output unit are vertically coupled to each other through a hollow shaft. However, Ihrke teaches the drive unit (see Fig. 5, 28), the deceleration unit (30), the flexible unit (32), and the output unit (80) are vertically coupled to each other through a hollow shaft (see Fig. 3, 40). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Potter to have the drive unit, the deceleration unit, the flexible unit and the output unit vertically coupled to each other through a hollow shaft, as taught by Ihrke, to provide an actuator module that has a reduced radially dimension, and therefore can be used in applications which have limited radial space; and to provide a housing which protects the internal components from the elements, i.e., dust and debris, which can cause wear and even damage components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658